Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2019

                                     No. 04-18-00414-CR

                                     John Bryan FINCH,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-07-0222-CRA
                           Honorable Stella Saxon, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due June 19, 2019.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court